Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 20, 2019

                                       No. 04-19-00780-CV

  STONEBROOK MANOR SNF LLC d/b/a Advanced Rehabilitation & Healthcare of Live
                               Oak,
                            Appellants

                                                  v.

   Leticia MENDOZA, Individually and on behalf of the Estate of Hector Chacon, Deceased,
                                      Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-11033
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        On November 18, 2019, this court notified the court reporter that the reporter’s record
was late. The court reporter responded to our notice by stating that the reporter’s record was not
filed because appellant had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court